Citation Nr: 9916982	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-23 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), anxiety, and panic 
disorder.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran's education background included a high school 
degree and completion of one year of college.  He last worked 
full-time in 1991 as a welder.  

3.  The veteran's PTSD, anxiety, and panic disorder is 
productive of serious symptoms, including depression, and 
causes serious impairment in his ability to work and to 
relate to others.  

4.  Lumbosacral strain is manifested by no more than a 
moderate limitation of motion complaints of pain resulting in 
no additional functional impairment.  

5. The veteran's service-connected psychiatric and back 
disorders render him unable to maintain any substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
behalf, the schedular criteria for a 70 percent rating, but 
not higher, for PTSD, anxiety, and panic disorder, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
.4.129, 4.130, 4.132, Diagnostic Codes (DCs) 9400-9411 
(1996).  

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, DC 5292, 5295 (1998).  

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reflects that the 
veteran was treated in July 1953 due to contusion in the 
sacral region in combat.  At that time a diagnosis of 
secondary anxiety state was made.  Post service VA 
examination in May 1955 revealed slight reduction in lumbar 
spine range of motion and some spinal tenderness.  
Psychiatric evaluation showed mild digital tremor and mild 
tension.  Anxiety reaction was diagnosed.  

Upon rating decision in May 1955, service connection was 
established for chronic lumbosacral strain and anxiety state.  
A 10 percent rating for the back disorder was awarded.  The 
psychiatric disorder was assigned a noncompensable 
evaluation.  

Upon rating decision in June 1957, the 10 percent rating in 
effect for the low back was reduced to a noncompensable 
rating.  The noncompensable rating in effect for his 
psychiatric disability was confirmed.  These decisions were 
based on VA outpatient treatment records from 1955 through 
1957 and VA examination in May 1957.  The outpatient 
treatment records reveal treatment for various complaints.  
The May 1957 report revealed no residuals of lumbosacral 
strain.  The psychiatric evaluation reflected that he was 
tense, quiet, and immature.  He was noted to be preoccupied 
with his numerous vague psychosomatic complaints which were 
described as out of proportion to any organic findings.  He 
was fully oriented, but his judgment and insight were noted 
to be poor.  

Subsequent VA records include a November 1957 report in which 
it was noted that the veteran's anxiety state was acute and 
manifested by gastrointestinal symptoms and phobic reactions.  
The veteran had managed to work full-time although 
accompanied by frequent fatigue.  

The noncompensable rating in effect for the psychiatric 
disorder was confirmed upon rating decision in January 1958.  

In a May 1968 statement, Louis M. Lazarou, M.D., reported 
that the veteran had been treated on numerous occasions for 
disorders to include acute anxiety and myositis since 1961.  

Upon VA psychiatric examination in June 1968, the veteran was 
described as quite tense and anxious.  He complained of 
fatigue and sleep disturbance.  He was alert and fully 
oriented as to time, place, and person.  He was of average 
intelligence and his memory showed no impairment for recent 
or remote events.  Chronic, moderate anxiety reaction was 
diagnosed.  

VA orthopedic examination in June 1968 was essentially 
negative, as examination of the spine did not reveal "much 
objective findings."  He could stand very straight, and 
there was no muscular rigidity.  There were no muscular 
spasms.  There was a tender area over the sacroiliac joint, 
however, he could bend forward and touch the floor.  An 
emotional overlay about the back condition was noted.  No 
abnormalities of the spine were noted.  

The disability ratings in effect were confirmed upon rating 
decision in August 1968.  

The veteran submitted a statement on July 28, 1989, in which 
he requested to reopen his claims for increased ratings.  He 
stated that he had constant trouble with his back, his 
nerves, and because of depression and anxiety.  

Upon rating decision in February 1990, the noncompensable 
ratings in effect for the service-connected psychiatric 
disorder and back disorder were increased to 10 percent 
evaluations.  These increases were primarily based on a 
private physician's (Dr. Lazarou's) statement from May 1989 
in which it was noted that he had seen the veteran since the 
early 1960s for anxiety, an irritable colon, and an unstable 
back and clinical findings made upon VA examinations in 
December 1989.  At that time, the veteran reported a long 
history of anxiety and nervousness.  He described his anxiety 
as a feeling of apprehension and fear whenever he was 
presented with a situation which was novel or not part of his 
usual routine.  He indicated that activity such as going out 
to dinner with friends or going to a move could cause 
considerable fear, apprehension, and nervousness to the point 
of having stomach pains and diarrhea.  He reported sleep 
disturbance and said that he spent most of his time at home 
watching television.  He took 1-3 Xanax tablets per day.  He 
occasionally missed work due to psychiatric symptoms.  The 
examiner noted that the veteran was able to function 
relatively well although he seemed to be in a fair amount of 
distress.  The appellant described his daily routine as being 
somewhat of a struggle because of his chronic anxiety and 
depressed mood.  The impression was generalized anxiety 
disorder.  

The increased rating for the veteran's back disorder was 
based on orthopedic findings that included X-ray findings of 
mild degenerative changes.  If he had to lean over he 
experienced pain.  He could not sit for over 20-30 minutes.  
There was some limitation of motion.  Flexion was to 80 
degrees with extension backward to 20 degrees.  Lateral 
flexion was to 30 degrees on the left and to 20 degrees on 
the right.  Rotation was to 35 degrees.  

Subsequently submitted documents include private outpatient 
treatment records dated from 1961 to May 1991 which reflect 
treatment for various complaints to include anxiety and panic 
attacks and back complaints.  

Upon VA examination in July 1991, the veteran related that he 
experienced sleep disturbance and ongoing nightmares.  He had 
taken several psychotropic medications without any great 
help.  He believed that his psychiatric symptoms had worsened 
in the last 3-4 years.  He was sad and cried easily.  He also 
reported that he had chronic back pain.  He reported feelings 
of fatigue and isolation.  He avoided any change in routine.  
On mental status examination, he was alert, oriented, 
cooperative, and had an appropriate affect.  He had no 
delusions and no hallucinations.  He said that he avoided 
unpleasant situations because they precipitated fear or 
crying.  The diagnostic impression was dysthymic disorder, 
chronic with anxiety.  

Musculoskeletal examination revealed that the veteran 
reported pain and muscle spasms when he rotated his spine.  
When he lifted an object or drove for over 20 minutes, there 
was low back pain.  Squatting was limited to 50 percent of 
normal, and he complained of pain.  Active flexion of the 
trunk was limited to 50 degrees.  His fingers reached to 
within 11 inches of the floor with tenderness to palpation 
over the sacrum and lumbar area.  Muscle spasms of the 
paraspinal muscles during the examination were noted.  

RO rating determination in September 1991 confirmed and 
continued the 10 percent disability ratings in effect for the 
service-connected psychiatric and back disorders.  

In a December 1991 statement, Dr. Lazarou reported that he 
had treated the veteran since 1959 for chronic low back pain 
and depression, chronic stress syndrome, and panic attacks 
with agoraphobia.  In his opinion, the veteran was unable to 
work due to his physical and mental problems.  

In a March 1992 rating decision, the RO confirmed the 10 
percent disability ratings in effect for the psychiatric and 
back disorders.  

In a December 1993 Board decision, it was determined that a 
20 percent rating was warranted for the veteran's low back 
disorder.  The 10 percent evaluation for anxiety was 
continued.  This determination was promulgated in a January 
1994 decision.  

Added to the record in March 1994 was a letter from the 
Social Security Administration in which it was noted that the 
veteran had been awarded disability benefits.  

In an October 1994 statement, Michael D. Cushing, M.D., 
stated that he had treated the veteran for multiple 
complaints since March 1993.  He noted that the veteran 
suffered from a long term endogenous depression, anxiety, and 
panic disorder as well as agoraphobia.  

In April 1994, the veteran filed a claim for a total rating 
based on individual unemployability.  

Upon rating decision in August 1995, service connection for 
PTSD was granted and a 10 percent rating was assigned.  (In 
effect, this was actually a reclassification of the already 
service-connected psychiatric disorder.)  Entitlement to a 
total rating for compensation on the basis of individual 
unemployability was denied.  These determinations were 
primarily based on clinical findings made upon VA 
examinations in January and February 1995.  At that time the 
veteran complained of anxiety and periods of deep depression.  
He avoided crowds, public events, war movies, and television 
shows with anything conflictual.  When exposed to such 
triggers, he felt as though he was going to pass out, and he 
often became nauseated and vomited.  He often had combat 
related nightmares.  He was isolated, going out rarely.  He 
could not handle driving on freeways.  He was irritable and 
short-tempered with his grandchildren.  He cried easily.  He 
had one close friend that he communicated with.  He 
complained of forgetfulness and had lost patience for 
reading.  His appetite was usually good, but he had decreased 
self-esteem and felt guilt about anything negative in his 
life.  He denied a history of any suicide attempts.  He gave 
a history that included participation in group therapy and 
the taking of numerous psychiatric medications.  

On mental status examination, he was described as neat and 
clean.  He spoke coherently but appeared mildly anxious and 
depressed without suicidal, homicidal, or paranoid ideations.  
He denied auditory hallucinations.  He was alert and oriented 
times three.  His ability to calculate and abstract was 
intact.  His insight and judgment appeared intact.  The 
examiner's final impressions included PTSD with panic 
attacks, dysthymic disorder, and history of chronic back 
pain.  The examiner also noted that the veteran appeared to 
have suffered from anxiety and depression since his discharge 
from service, but was able with treatment to maintain 
employment until 1991 when his symptoms increased.  The 
examiner considered the veteran to be "100% disabled" and 
unable to hold a job with a regular schedule or demands.  

Upon VA general medical examination in January 1995, the 
veteran reported mechanical low back pain dating back to his 
period during active duty.  This caused stiffness in the 
early morning and was worsened by squatting or be flexion the 
lumbosacral spine.  Examination revealed that straight leg 
raising was positive on the left, and limited to 70 degrees 
of normal.  On the right, he was able to approximate 90 
percent of normal hip flexion.  X-ray showed that there was 
mild scoliotic tilting with convexity to the right.  There 
was intermittent degenerative hypertrophic spurring and 
discogenic narrowing at the L4-5 level.  There was 
retrolisthesis of L2 upon L3, L3 upon L4, and L4 upon L5.  

Additional VA psychiatric examination in February 1995 
resulted in a diagnosis of PTSD and panic attack with 
agoraphobia.  

The veteran expressed disagreement with the August 1995 
rating decision, but the RO again denied a rating in excess 
of 10 percent for PTSD and denied a total rating based on 
individual unemployability upon rating decision in April 
1996.  

An undated private physician's statement ( Marilyn Evans, 
Ph.D.) was added to the record in 1996.  She stated that she 
had been treating the veteran in weekly or biweekly 
psychotherapy sessions since August 1996.  She reported that 
the veteran was suffering from a current dysthymia and an 
ongoing PTSD.  

A private record from September 1996 shows that the veteran 
was treated for psychiatric complaints to include depression 
and anxiety.  Weight loss was noted.  He was on numerous 
medications.  

At a personal hearing in November 1996, the veteran testified 
that he continued to attend psychiatric therapy sessions 
approximately once every two weeks.  He also reported chronic 
back problems.  A normal day for the veteran included waking 
up with little energy.  There were days when he forced 
himself to do some yard work or go for a drive down to the 
mall.  He last worked in 1991.  Hearing [Hrg.] Transcript 
[Tr.] at 3.  He said that his problems worsened in 1989 and 
he started missing work and the quality of his work 
decreased.  He could not sit for any length of time, and he 
started having anxiety attacks.  It was at this point when he 
"went out on a disability compensation."  He was awarded 
Social Security benefits in 1993 retroactive to 1991.  He 
reported that he woke up several times over the course of the 
night and often had dreams associated with his military 
service.  Tr. at 4.  At times, his anxiety resulted in an 
upset stomach and diarrhea.  Usually, however, he had a good 
appetite.  While he had been married for 44 years and still 
lived with his wife, there was little interaction between 
them.  Tr. at 5.  He avoided others and rarely went out.  He 
avoided crowds.  Tr. at 6. He stated that his most disabling 
symptom was his depression.  Tr. at 7.  

In a November 1996 rating decision, the hearing officer 
determined that the 10 percent rating in effect for service-
connected PTSD should be increased to 30 percent.  
Entitlement to individual unemployability was denied.  

Upon additional VA psychiatric examination in March 1998, the 
veteran complained of anxiety and depression, as well as mood 
swings.  He cried easily.  Occupationally, he stated that he 
was made to retire early.  He had not worked since 1991.  He 
stated that his back injury interfered with his employment as 
a welder and that mentally he also began to experience a lot 
of anxiety and feelings like passing out and he started to 
miss work.  He was placed on disability in 1991 for a period 
of one year and then on permanent disability.  

On mental status evaluation, the veteran was described as 
well developed and well nourished.  He appeared tired and 
depressed.  There was some psychomotor retardation.  The 
veteran was cooperative throughout the interview and made 
good eye contact.  He was dressed in a casual and clean 
manner.  His attitude and behavior were cooperative.  His 
speech was full and coherent.  His affect was full and 
appropriate.  Thought processes were coherent and original.  
There was no evidence of tangentiality or circumstantiality.  
There were no suicidal or homicidal ideations.  He did have 
some experience of a hallucinatory nature just before he fell 
asleep which might be hypnagogic.  He, on occasion, felt 
paranoid and closed in and on those occasions, he had to 
"get out" because he felt somewhat afraid.  He stated that 
death was always on his mind and that this had been 
particularly so since the death of his best friend and his 
mother-in-law.  His affect was slightly blunted.  He had the 
ability to abstract both comparisons and proverbs.  He had 
insight that he did have problems.  His judgment appeared 
good.  The examiner's impressions included major depression 
with anxiety, PTSD, by history.  His Global Assessment of 
Functioning (GAF) Scale score was listed as 40 in that he 
avoided people, was preoccupied with death, felt constantly 
tired and avoided ideas or behavior related to violence of 
any kind.  The examiner opined that the veteran's degree of 
impairment occupationally and socially was moderate to 
severe.  

Upon VA orthopedic examination in March 1998, the veteran 
complained of pain in the lower back with any type of 
movement, especially twisting.  On physical examination, the 
back was within normal limits.  Musculature was normal.  
Neurological and posture were normal.  Range of motion 
including right and left flexion was to 15 degrees in both 
directions.  Right and left rotation was to 10 degrees in 
both directions.  Forward flexion was to 110 degrees and 
backward extension was to 15 degrees.  After the degree 
limits, the veteran complained of low back pain.  X-ray of 
the lumbar spine showed degenerative changes involving the 
thoracolumbar spine with discogenic changes most obvious at 
the L2-3, L4-5 level and to lesser degree at L5-S1.  There 
was no evidence of fracture of osteoblastic or osteolytic 
bone disease.  There was also thought to be a degenerative 
component involving the left sacroiliac joint.  

In July 1998, the RO confirmed the 30 percent rating in 
effect for PTSD and the 20 percent rating in effect for 
lumbosacral strain.  A total rating based on individual 
unemployability was also denied.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF of 40 (actually the range of scores from 31 to 40) is 
for "[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work, child frequently beats up younger children, is 
defiant at home, and is failing at school).  "  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

Under DC 5292, a 10 percent evaluation is for assignment for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation is for assignment for moderate limitation 
of motion.  For a 40 percent evaluation, there must be severe 
limitation of motion.  

Also applicable is DC 5295 which provides that for 
lumbosacral strain with slight subjective symptoms only, a 
noncompensable evaluation is warranted and with 
characteristic pain on motion, a 10 percent evaluation is 
warranted.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board recognizes that in evaluation of disabilities of 
the musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (1998).  Inquiry 
must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).  See DeLuca, supra.  In DeLuca, the Court found 
inadequate a physical examination that did not describe 
functional loss due to pain.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different DCs, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1998).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several DCs; the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1998).  

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined raring to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(1998).  

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  


Analysis

PTSD, Anxiety, and Panic Disorder

Under the rating criteria in effect prior to November 1997, 
the Board finds that the veteran's psychiatric disorder is 
manifested by symptoms which are productive of impairment 
which, with resolution of all reasonable doubt in the 
veteran's favor, more nearly approximates what may be 
characterized as severe.  On the latest VA examination, the 
examiner assigned a GAF score of 40 and diagnosed major 
depression with anxiety and PTSD, by history.  In the Board's 
opinion, the record reflects a clear history of long-standing 
depression and anxiety, and disturbed sleep with nightmares.  
It is the Board's conclusion that the veteran's current 
psychiatric symptoms are productive of industrial impairment 
which, with resolution of reasonable doubt in the veteran's 
favor, can be characterized more nearly as "severe" rather 
than ""definite" or "considerable."  His GAF score of 40, 
is itself tantamount to severe impairment due to his 
psychiatric disorder.  See Richard v. Brown, 9 Vet. App. 266 
(1996).  As VA General Counsel points out:  

There are no bright lines of demarcation 
separating the several amorphous levels 
of disability within the mental disorder 
classificatory scheme.  Indeed, very 
blurred lines exist between...considerable 
and severe, and severe and total.  Due to 
this blurriness -- which seems incurable 
-- there is much room for difference of 
opinion in the evaluation of mental 
disorders.  

VAOPGCPREC 07-89 (O.G.C. Prec. 07-89).  

The 100 percent disability evaluation, however, is not 
warranted under the old criteria as there is no evidence of 
record of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes.  At the time of the latest 
VA examination, the examiner did not report that the veteran 
exhibited profound retreat from mature behavior.  

While the Board has determined that the veteran warrants a 70 
percent disability rating for his psychiatric condition under 
the old regulations, it finds that his psychiatric condition 
would not warrant such an evaluation under the new criteria.  
At the March 1998 psychiatric examination the veteran was 
depressed, anxious and cried easily.  While it appears that 
he might exhibit some difficulty in adapting to stressful 
circumstances (including a work or a work-like setting) and 
some difficulty in establishing and maintaining effective 
relationships, he did not demonstrate obsessional rituals 
which interfered with routine activities.  He was not 
intermittently illogical, obscure, nor did he demonstrate 
irrelevant speech; near-continuous panic or depression to the 
degree that this affected his ability to function 
independently, appropriately, or effectively.  Impaired 
impulse control (such as unprovoked irritability with periods 
of violence) and negligence of personal appearance and 
hygiene were not demonstrated.  

Similarly, a 100 percent evaluation is not warranted under 
the new rating criteria for mental disorders as there is no 
evidence of record as to the veteran exhibiting gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
being a persistent danger to self or others, or the inability 
to perform activities of daily living, disorientation to time 
or place or memory loss for names of close relatives, 
occupation or name.  

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, effective November 7, 1996, and that since 
the veteran's claim for an increased rating was filed before 
the regulatory change occurred, § 4.16(c) would be applicable 
to this claim if warranted.  See Karnas, supra.  Section 
4.16(c) provides that an assignment of a 100 percent 
schedular rating is warranted in cases in which a veteran is 
rated 70 percent disabled due to a psychiatric disorder, the 
psychiatric disorder is the veteran's only compensable 
disability, and the psychiatric disorder is found to preclude 
him from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(c); Swann v. Derwinski, 1 Vet. 
App. 20 (1990).  In this case, service connection is also in 
effect for a back disorder, rendering the provisions of 
38 C.F.R. § 4.16(c) inapplicable.  

While the evidence does not show that the veteran's current 
psychiatric symptoms is so severe as to render him unable to 
obtain or retain a job and a total rating based solely on his 
psychiatric impairment is not demonstrated, his service-
connected psychiatric disorder clearly causes impairment more 
nearly approximating that required for a 70 percent rating 
reflecting severe industrial impairment.  See Richard, supra.  

Finally, the Board notes the effective date for the grant of 
this increased evaluation is a question that must be 
adjudicated by the RO.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Lumbosacral Strain

The Board has reviewed the entire evidentiary record and 
notes that the most probative evidence are the reports of 
contemporary medical treatment and evaluation.  Those records 
are negative for evidence of any spinal listing or positive 
Goldthwaite's sign.  The veteran does evidence some 
limitation of motion of the spine; however, such is not shown 
to be marked or severe.  Rather, the veteran evidences full 
forward flexion and complains of pain only after the degree 
limits.  Therefore, clearly, it can not be said that he has 
marked limitation of forward bending, one of the criteria for 
a 40 percent rating under DC 5295.  The veteran also does not 
evidence any abnormal mobility on forced motion.  He does 
show some loss of lateral spine motion and backward 
extension, considered in the application of the 20 percent 
evaluation.  While X-rays show degenerative changes in the 
thoracolumbar spine with discogenic changes, when considered 
as an entire disability picture, the veteran has no more than 
moderate osteo-arthritic changes with some reduced limitation 
of lateral motion and backward extension, without any other 
criteria under DC 5295 and not of the severity to warrant 
assignment of the 40 percent evaluation contemplated therein.  
38 C.F.R. § 4.71a.  

The Board also notes that although the veteran continues to 
complain of pain with movements after the range of motion 
degree limits, his evidenced range of motion of the lumbar 
spine is not shown to be severe so as to warrant the 
assignment of a 40 percent evaluation.  At the time of March 
1998 examination, the veteran had full forward flexion and 
some limitations of lateral motion and backward extension; 
however, such overall limitation was still of no more than a 
moderate degree.  38 C.F.R. § 4.71a, DC 5292.  As previously 
noted, the March 1998 examiner described the back as within 
normal limits upon physical examination.  

The Board must, however, with respect to DCs 5292 and 5295, 
include a discussion of the potential impact of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 pertaining to pain on use and functional 
impairment.  The veteran has consistently complained of pain 
in his lower back, exacerbated with certain movements, 
especially twisting or sitting.  Physical examination, 
however, in March 1998 was essentially negative.  Other than 
moderate limitation of motion on lateral flexion and backward 
extension, he had full forward flexion.  Neurological 
examination was also negative.  The Board emphasizes the 
veteran's ability to perform the normal actions required to 
ambulate.  The contemporary evidence of record is absent 
notation of any atrophy, swelling, weakness, or sensory 
impairment.  DC 5295 includes contemplation of symptoms such 
as decreased motion and spasm and DC 5292 contemplates 
disability based on limitation of motion.  Even with 
consideration of his reported pain, the veteran's symptoms do 
not warrant assignment of a 40 percent evaluation under 
either code.  The veteran evidences no additional significant 
functional impairment as a  result of pain caused by his 
service-connected low back disability; rather, his 
limitations on activities are consistent with the type of 
disability contemplated in the assigned 20 percent 
evaluation, having considered the effects of limitation of 
motion, spasm, and other residuals from lumbar strain.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

The Board again notes that X-ray shows evidence of 
degenerative changes.  However, the veteran is currently 
assigned a 20 percent evaluation.  In this instance the 
veteran's disability is manifested by pain and some 
limitation of motion, the factors taken into consideration 
when rating arthritis.  Thus, a separate evaluation beyond 
that awarded under DC 5295 would violate the rule against 
pyramiding.  38 C.F.R. § 4.14, 4.71a, DCs 5003, 5010; See 
Esteban supra.  

Also, notably, there are no reports of a herniated nucleus 
pulposus or intravertebral disc syndrome.  The veteran's 
neurological status is shown by the present record to be 
intact.  Thus, the Board need not discuss 38 C.F.R. § 4.71a, 
DC 5293 (1998).  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1998).  

An increased rating as to this issue, is therefore, not 
warranted at this time.  The Board emphasizes that the 
evidence in this case is not so evenly balanced as to require 
application of the provisions of 38 U.S.C.A. § 5107(b) 
(1998).  In addition, the evidence does not render a question 
as to which of two evaluations will be assigned, so the 
provisions of 38 C.F.R. § 4.7 are also not for application.  

A Total Rating Based on Individual Unemployability

The veteran's service-connected disabilities are PTSD, 
anxiety, and panic disorder, rated as 70 percent disabling 
and lumbosacral strain, rated as 20 percent disabling.  The 
combined rating is 80 percent disabling, in accordance with 
the provisions of 38 C.F.R. § 4.25 (1998).  

The record reflects that the veteran has not worked since 
1991 due to increased back and psychiatric problems.  His 
work experience was as a welder.  As indicated above, the 
veteran's psychiatric disorder has been determined by the 
Board to be 70 percent disabling representing severe 
occupational and social impairment.  

Additionally, the Board notes that the veteran has a low back 
disorder rated as 20 percent disabling with X-ray evidence of 
degenerative changes and complaints of chronic pain.  

The appellant's current combined evaluation of 80 percent 
does satisfy the schedular criteria for a total rating for 
compensation purposes based upon individual unemployability.  
The Board is satisfied that the chronic nature and severity 
of the veteran's service-connected disabilities, (PTSD, 
anxiety, and panic disorder and lumbosacral strain) prevent 
him from obtaining and maintaining substantially gainful 
employment in view of his education and occupational 
background.  Accordingly, a total rating for compensation 
purposes based upon individual unemployability is warranted.  
38 C.F.R. § 4.16 (1998).  The effective date for the grant of 
a total rating is a question that must be adjudicated by the 
RO.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

A 70 percent rating for PTSD, anxiety, and panic disorder is 
granted, subject to regulations governing the payment of 
monetary awards.  

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.  

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
regulatory criteria relating to the payment of monetary 
awards.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

